Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with RICHARD SCHUTH on 7/1/2022.

1. In claim 1, line 12, delete "the" and insert -- "a" -- after "wherein".
2. In claim 2, line 3, delete "the" and insert -- "a" -- before "float zone".
3. In claim 2, line 3, insert -- "silicon" -- before "wafer".
4. In claim 3, line 3, delete "the" and insert -- "a" -- before "float zone".
5. In claim 3, line 3, insert -- "silicon" -- before "wafer".
6. In claim 11, line 2, delete “a” and insert -- "the" -- before "p-type dopant".
7. In claim 12, line 2, delete “an” and insert -- "the" -- before "interstitial".
8. In claim 13, line 2, delete “a” and insert -- "the" -- before "nitrogen".
9. In claim 14, line 2, delete “a” and insert -- "the" -- before "nitrogen".
10. In claim 15, line 2, delete “a” and insert -- "the" -- before "nitrogen".
11. In claim 16, line 2, delete “a” and insert -- "the" -- before "nitrogen".
12. In claim 17, line 2, delete “a” and insert -- "the" -- before "nitrogen".
13. In claim 18, line 3, delete "the" and insert -- "a" -- before "group".
14. In claim 19, line 3, delete "the" and insert -- "a" -- before "group".
15. In claim 27, line 12, delete "the" and insert -- "a" -- after "wherein".
16. In claim 28, line 3, delete "the" and insert -- "a" -- before "float zone".
17. In claim 28, line 3, insert -- "silicon" -- before "wafer".
18. In claim 29, line 3, delete "the" and insert -- "a" -- before "float zone".
19. In claim 29, line 3, insert -- "silicon" -- before "wafer".
20. In claim 37, line 2, delete “an” and insert -- "the" -- before "n-type dopant".
21. In claim 38, line 2, delete “an” and insert -- "the" -- before "interstitial".
22. In claim 39, line 2, delete “a” and insert -- "the" -- before "nitrogen".
23. In claim 40, line 2, delete “a” and insert -- "the" -- before "nitrogen".
24. In claim 41, line 2, delete “a” and insert -- "the" -- before "nitrogen".
25. In claim 42, line 2, delete “a” and insert -- "the" -- before "nitrogen".
26. In claim 43, line 2, delete “a” and insert -- "the" -- before "nitrogen".
27. In claim 44, line 3, delete "the" and insert -- "a" -- before "group".
28. In claim 45, line 3, delete "the" and insert -- "a" -- before "group".

Terminal Disclaimer
The terminal disclaimer filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10943813 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-52 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the p-type dopant” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 27, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a concentration of oxygen thermal double donors, new donors, and excess thermal donors, or any combination thereof is at least an order of magnitude less than the concentration of the n-type dopant” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2018/0158721 A1 (“Libbert”) and US 2017/0243781 A1 (“Pedious”) are hereby cited as the closest prior art. Figure 3 of Libbert discloses single crystal silicon wafer handle substrate (100), trap rich layer (200), dielectric layer (300), single crystal semiconductor device layer (400) and Fig. 3A of Pedious discloses central plane (para 27).
However, the above prior arts by themselves or in combination with other arts does not teach the above allowable limitation for claim 1 or claim 27. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1 and 27 are allowed.
Dependent claims 2-26,28-52 are allowed as those inherit the allowable subject matters from claim 1 or 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819